Title: From John Adams to Oliver Wolcott, Jr., 21 June 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy June 21. 1799

In your Letter of the 13th, you hint that Attempts are making to draw into question the solidity of the Public Credit: but you have not explained the particulars and I am at a loss to conjecture the facts which you may allude to.
Public Credit can never be Steady and really Solid without a fixed medium of Commerce. That We have not Such a Medium, you know has been an opinion, for several Years. The fluctuations of our circulating Medium have committed greater Depredations upon the Property of honest Men than all the French Piracies. To what greater Lengths this Evil may be carried I know not. The Massachusetts Legislature are authorizing a Number of new Banks. The Cry is, the immense Advantage to Agriculture! Credit cannot be Solid, when a Man is liable to be paid a Debt contracted to day, for by one half the Value a year hence.
I have the Honor to be / Sir, your humble Sert
J. Adams